Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 18, 1974. The sole issue raised on this appeal is whether or not a nursery school is an "institution of education” within the meaning of subdivision 10 of section 590 of the Labor Law. In Matter of Nierenberg (Levine) (48 AD2d 729; see, also, Matter of Klein [Levine], 42 AD2d 640), we held that a nursery school is an institution of education. Decision reversed, without costs, and matter remitted for further proceedings not inconsistent herewith. Greenblott, J. P., Sweeney, Kane, Main and Larkin, JJ., concur.